Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the amendments filed 08/15/2022, the following occurred:  Claims 1-3 and 8-10 were amended.  Claims 4 and 11 were cancelled.
Claims 1-3, 5-10 and 12-14 are allowed.

Reasons for Allowance
The following as an Examiner’s statement of reasons for allowance:  The primary reasons for the allowance of claims 1-3, 5-10 and 12-14 are the inclusion of the limitation in the claims, a processor implemented method of designing and testing of at least one vehicle and formulation for delivery of at least one active molecule, comprising: receiving, via one or more hardware processors, a plurality of inputs, wherein the plurality of inputs comprises at least one of: (i) an active molecule, (ii) at least one active molecule chosen by a user from a database, and (iii) a new active molecule from at least one external database; processing, via the one or more hardware processors, the plurality of inputs to determine a plurality of drug delivery routes by an action associated with the at least one active molecule; designing, via the one or more hardware processors, using an integrated platform coupling modelling and simulation techniques, at least one vehicle associated with formulation based on a plurality of parameters associated with the active molecule and the plurality of drug delivery routes, wherein a plurality of material properties of the at least one vehicle and the formulation are used to arrive at transport and structural properties of the designed formulation and the designed vehicle, wherein the plurality of parameters associated with the at least one active molecule and the at least one delivery route corresponds to at least one of (i) chemical properties of the at least one active molecule, (ii) physical properties of the at least one active molecule, (iii) interaction of the at least one active molecule with the at least one vehicle to be designed, (iv) capacity of the at least one vehicle to be loaded with the at least one active molecule, (v) chemical and physical properties of the at least one vehicle, and (vi) a combination thereof, wherein the structural properties associated with the vehicle and the formulation are fed from an inbuilt information library or given as an input by the user if available or dynamically calculated and wherein the transport and structural properties includes a molecular weight, a crystallinity of a polymer, a mass of a vehicle, and a release rate of the at least one active molecule from the vehicle; performing the design and an optimization loop for the at least one vehicle and the formulation until a stable and compatible vehicle and formulation combination is achieved, wherein the at least one vehicle and the formulation stability and compatibility is checked with the modelling and simulation techniques, wherein the optimization loop changes or adapts the material properties of at least one vehicle and the formulation while assessing feasibility of synthesis of the at least one vehicle and the formulation, wherein the optimization loop takes an information from a knowledge database, and provides the information to the knowledge database at every instance pertaining to the optimized vehicle and formulation for the at least one active molecule and at least one drug delivery route, wherein the knowledge database includes a model feasibility information and is updated at every instance if the integrated platform is executed, and wherein the model feasibility information decides whether it is computationally feasible to carry out in-silico simulation in stipulated amount of time; testing, via the one or more hardware processors, the designed at least one vehicle associated with the formulation on an in-silico model of a corresponding at least one chosen drug delivery route to obtain a data associated with delivery of the at least one active molecule, wherein the testing comprises performing the in-silico simulation on the in-silico model of the delivery route and targeting organ and/or tissue for the at least one drug delivery route and estimates release, bioavailability, uptake, toxicity of the active molecule, wherein the at least one of the formulation, the vehicle, and combination thereof are screened based on the release through the in-silico model, uptake in the in-silico model, bioavailability inside the in-silico model and toxicity; and reiteratively processing, via the one or more hardware processors, the data associated with delivery of the at least one active molecule to obtain a desired data associated with the delivery of the at least one active molecule.  The prior art does not teach or fairly suggest a combination which results in the specific combination of elements described in the claim language, when combined with the other recited features.  This along with further limitations set forth by the claims render the application allowable over the prior art of record.

The most remarkable prior art of record is as follows:
Pillay:  U.S. Patent Application Publication U.S. 2012/0064142 A1
Johnson:  U.S. Patent U.S. 9,096,877 B2
Jiang:  U.S. Patent U.S. 9,598,544 B2
Shah et al., Recent Advances and Novel Strategies in Pre-Clinical Formulation Development: An Overview, Journal of Controlled Release, 20 Dec 2011, vol. 156, no. 3, doi: 10.1016,/j.jconrel.2011.07.003, Pages 281-296, Epub 2011 Jul 7. PMID:21763367.
Wishart et al., Drugbank: A Comprehensive Resource For In Silico Drug Discovery And Exploration, January 2006, Nucleic Acids Research, Vol. 34, Issue Sup. 1, Pages D668-672
Caccavo et al., Modeling The Drug Release From Hydrogel-Based Matrices, 2015, American Chemical Society, Pages 474-483
Anonymous, Formulations, Routes and Dosage Design, 15 March 2010, Pharmaceutical Science Encyclopedia, John Wiley & Sons, Inc., DOI: 10.1002/9780470571224.pse131, Pages 1-64
Mehta et al., Computational Modeling For Formulation Design, 28 November 2018, Drug Discovery Today, vol. 24, no. 3, Pages 781-788, DOI: 10.1016/j.drudis.2018.11.018

  Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.







Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joy Chng whose telephone number is 571.270.7897.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JASON DUNHAM can be reached on 571.272.8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joy Chng/
Primary Examiner, Art Unit 3686